Filed 10/12/16


         IN THE SUPREME COURT OF CALIFORNIA

THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S179181
           v.                        )
                                     )                       Riverside County
MICHAEL RAY BURGENER,                )                    Super. Ct. No. CR 18088
                                     )
           Defendant and Appellant.  )
____________________________________)


                          ORDER MODIFYING OPINION AND
                       DENYING PETITION FOR REHEARING
THE COURT:

      The opinion in this case, filed on August 11, 2016, and appearing at 1 Cal.5th
461, is modified as follows:
      The citation following the first sentence of the final paragraph on page 474 of
1 Cal.5th, which currently reads “(See People v. Engram (2010) 50 Cal.4th 1131, 1161
[116 Cal.Rptr.3d 762, 240 P.3d 237] [„a statute must be construed, if reasonably
possible, in a manner that avoids a serious constitutional question‟].)” is replaced with
the following: (See Loeffler v. Target Corp. (2014) 58 Cal.4th 1081, 1102 [“we avoid
resolving constitutional questions if the issue may be resolved on narrower grounds”].)
      This modification does not affect the judgment.
      The petition for rehearing is denied.